Name: Council Regulation (EEC) No 3680/92 of 7 December 1992 on the conclusion of the Protocol establishing, for the period from 1 January 1992 to 31 December 1993, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast
 Type: Regulation
 Subject Matter: fisheries;  Africa
 Date Published: nan

 No L 379/123 . 12 . 92 Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3680/92 of 7 December 1992 on the conclusion of the Protocol establishing, for the period from 1 January 1992 to 31 December 1993, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas, pursuant to the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast O, signed in Conakry on 7 February 1983, as last amended by the Agreement signed in Brussels on 28 July 1987 (J), the two Parties conducted negotiations to determine the amendments or additions to be made to the Agreement at the end of the period of application of the Protocol annexed to the Agreement; Whereas, as a result of these negotiations, a new Protocol establishing, for the period from 1 January 1992 to 31 December 1993, the fishing rights and financial compensation provided for in the abovemen ­ tioned Agreement was initialled on 12 December 1991 ; Whereas it is in the Community's interest to approve the new Protocol, HAS ADOPTED THIS REGULATION: Article 1 The Protocol establishing, for the period from 1 January 1992 to 31 December 1993, the fishing rights and financial compensation provided for in the Agreement between the European Economic Community and the Government of the Republic of Guinea on fishing off the Guinean coast is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Protocol in order to bind the Community. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 7 December 1992. For the Council The President D. HURD C) OJ No C 305, 23. 11 . 1992. C) OJ No L 111 , 27. 4 . 1983, p. 1 . C) OJ No L 29, 30. 1 . 1987, p. 9.